UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 25, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34838 Hutchinson Technology Incorporated (Exact name of registrant as specified in its charter) Minnesota 41-0901840 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40 West Highland Park Drive N.E. Hutchinson, Minnesota (Address of principal executive offices) (Zip Code) (320) 587-3797 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 1, 2012, the registrant had 23,422,662 shares of common stock issued and outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS–UNAUDITED (In thousands, except shares and per share data) March25, September25, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments – restricted (Note 4) Trade receivables, net Other receivables Inventories Other current assets (Note 2) Total current assets Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt (Note 7) $ $ Accounts payable Accrued expenses Accrued compensation (Note 9) Total current liabilities Long-term debt, net of discount (Note 7) Other long-term liabilities Shareholders’ equity: Common stock, $.01 par value, 100,000,000 shares authorized, 23,423,000 and 23,387,000 issued and outstanding Additional paid-in capital Accumulated other comprehensive income 15 Accumulated loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements – unaudited. 2 HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS–UNAUDITED (In thousands, except per share data) Thirteen Weeks Ended Twenty-Six Weeks Ended March 25, March 27, March 25, March 27, Net sales $ Cost of sales Gross profit (loss) ) Research and development expenses Selling, general and administrative expenses Severance and other expenses (Note 9) – ) Debt refinancing costs (Note 7) – – Insurance recoveries, net of flood-related costs (Note 11) ) – ) – Loss from operations ) Other income, net Gain on extinguishment of long-term debt – – Interest income 47 42 64 97 Interest expense ) Gain on short- and long-term investments – 30 Loss before income taxes ) ) $ ) $ ) Provision (benefit) for income taxes 75 – (3
